                .. L
                Case 1:18-cv-01979-LLS Document 228 Filed 05/19/21  Page 1 of 1
     j"
     I I
           I"
                                                                 i1USDC SDNY       -          1
-i

                                                               I   DOct: ,rnNT
                                                                   ELEl l RONICALLY FILED
      UNITED STATES DISTRICT COURT                                 DOC #:_ _ _ _-r---r---r~
      SOUTHERN DISTRICT OF NEW YORK
      - - - - - - - - - - - - - - - - - - -x
                                                                   DA TE FILED: > /r t
                                                                                   /--i J
                                                                   --~------ -
      In re GRUPO TELEVISA SECURITIES                       18 Civ . 1979 (LLS)
      LITIGATION                                                 ORDER

            - - - - - - - - - - - - - - - - -x
                Upon due consideration of the partie s' submi s sions and

      supporting materials respecting defendants ' motion to disqualify

      Palm Tran and its counsel ,


           1 . There being an insufficient showing of any short - coming of

                Palm Tran or its traditional counsel Sugarman & Susskind ,

                P . A . in the conduct of the prosecution of this case , the

                motions to remove Palm Tran as Clas s Representative and

                decertify the class are denied ; and


           2 . The application for disqualification of Robbins Geller

                Rudman & Dowd LLP is decided in a separate Opinion and

                Order filed simultaneously with this one ; and


           3 . All applications for leave to file under seal are denied ,

                and all fi l ings under seal in connection with those

                proceedings shall be unsealed forthwith.


            So ordered .

     Dated :      New York , New York                 L&;,s    L. ,5 ~~
                  May 19 , 2021                     LOUIS L . STANTON
                                                        U.S . D. J .




                                             - 1-
